IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-47,525-06


EX PARTE ERNESTO MARTINEZ LOPEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W57-03309-J IN THE CRIMINAL DISTRICT COURT NO. 3
DALLAS COUNTY


Per curiam.
 O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07. 
Applicant was convicted of the offense of murder with malice, and punishment was assessed
at death.  His sentenced was commuted to life confinement on April 7, 1961.  Applicant's
conviction was affirmed on appeal.  Lopez v. State, No. 31,371 (Tex. Crim. App., delivered
June 25, 1960); see 339 S.W.2d 906 (Tex. Crim. App. 1960).
	After a review of the record, we find that Applicant's claims that challenge his
conviction are dismissed as a subsequent application.  Tex. Code Crim. Proc. Art. 11.07,
§ 4(a)-(c). 
	Further, Applicant's time credit and parole release claims are without merit.  An
offender is not entitled to credit against his sentence for time spent out of custody following
an escape.  Cf. Ex parte Downey, 471 S.W.2d 576, 577 (Tex. Crim. App. 1971), overruled
on other grounds.  Additionally, the decision whether to release an inmate, even though he is
eligible for parole, remains within the sound discretion of the Board of Pardons and Paroles.  Ex
parte Geiken, 28 S.W.3d 553, 556 (Tex. Crim. App. 2000).  Therefore, we deny relief.

DELIVERED: March 29, 2006
DO NOT PUBLISH